Citation Nr: 1014618	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  96-36 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine 
disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  The Veteran's case was remanded by the Board in June 
2005, December 2006, and November 2007.

The Veteran testified at a hearing before the Board in August 
2004.  At his August 2004 hearing, the Veteran claimed 
entitlement to service connection for a psychiatric 
disability due to his service-connected disabilities and for 
a total disability rating by reason of individual 
unemployability by reason of service-connected disability.  
Those claims are not on appeal and are referred to the RO for 
appropriate action.

The record also raises a claim for a total rating for 
compensation purposes due to individual unemployability by 
reason of service-connected disability.  That claim was 
adjudicated on multiple occasions during the pendency of this 
appeal and denied.  The Veteran did not perfect an appeal of 
any of those denials.  Therefore, the Board does not have 
jurisdiction of that claim.  That claim is also referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to January 1, 2006, the Veteran's cervical and 
lumbar spine disabilities are more appropriately rated as 
intervertebral disc syndrome and are manifested by severe 
recurring attacks with intermittent relief.  

2.  Since January 1, 2006, the Veteran's intervertebral disc 
syndrome has been manifested by incapacitating episodes 
having a total duration of at least six weeks during a 12 
month period.  


CONCLUSIONS OF LAW

1.  Prior to January 1, 2006, a single schedular criteria of 
40 percent for the Veteran's intervertebral disc syndrome of 
the lumbar and cervical spine have been met.  38 U.S.C.A. 
§ 1155 (West Supp. 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293 (as in effect prior to September 23, 2002); 
38 C.F.R. § 5293 (as in effect from September 23, 2002 
through September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5243 (effective from September 26, 2003).  

2.  Since January 1, 2006, the schedular criteria for a 
rating of 60 percent for intervertebral disc syndrome have 
been met.  38 U.S.C.A. § 1155 (West Supp. 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in January 2003, October 2003, 
February 2006, January 2007, and December 2008; rating 
decisions in February 1996, October 1996, February 1997, July 
1997, July 2001, and June 2003; a statement of the case in 
June 1996; and supplemental statements of the case in October 
1996, February 1997, July 1997, December 1998, July 2003, 
March 2004, July 2006, and April 2008.  Those documents 
discussed specific evidence, particular legal requirements 
applicable to the claims, evidence considered, pertinent laws 
and regulations, and reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the August 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained numerous medical examinations 
in relation to the claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

A voluminous amount of evidence including VA outpatient 
treatment reports, VA examination reports, records from the 
Social Security Administration (SSA), private treatment 
reports, and hearing transcripts have been associated with 
the claims file.  The Board will discuss the relevant 
evidence of record.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

At an August 1996 hearing, the Veteran testified that the VA 
treatment records show that he was diagnosed with chronic 
lower back pain and mild central disc bulge based on a 
September 1993 magnetic resonance imagine (MRI).  He stated 
that he was treated for six weeks of physical rehabilitation 
at VA.  The Veteran also indicated that the proper diagnosis 
for his lumbar spine disability was intervertebral disc 
syndrome.  He stated that his back muscle spasms were severe 
and not moderate in nature.  The Veteran testified that he 
believed that his muscle spasms and limitation of motion 
together constituted a severe disability.  He had back pain 
that radiated down his left leg.  He indicated that he had 
trouble sleeping due to his back disability.  He was working 
at the time of the hearing but was advised to change jobs.  

At a March 1998 hearing, the Veteran testified that he had 
strong muscle spasms which required aggressive therapy for 
his back.  He required therapy for his back three times per 
week.  He felt that his VA examination did not have an 
adequate gait evaluation.  He testified that he saw his 
private orthopedist every sixty days and took pain 
medication.  His neurosurgeon had him on a restriction from 
lifting and advised him to avoid any unnecessary bending and 
twisting.  He also testified that he was on a work 
restriction due to his back condition.  

The relevant VA examinations of record are dated in September 
1996, December 1996, May 1997, September 1999, April 2003, 
July 2006, and July 2009.

At a September 1996 VA spine examination, the Veteran 
reported low back pain.  Physical examination revealed no 
postural abnormalities and no fixed deformity.  There was a 
paravertebral strong muscle spasm on the left L2-3 and L4-5 
areas.  Forward flexion of the back was 85 degrees, backward 
extension was 30 degrees, left lateral flexion was 30 
degrees, right lateral flexion was 35 degrees, left rotation 
was 25 degrees, and right rotation was 35 degrees.  There was 
objective evidence of pain on bending on the left side.  The 
examiner diagnosed the Veteran with low back pain secondary 
to degenerative disc disease of L4-5.

At a September 1996 VA peripheral nerve examination, 
examination of the lower extremities revealed a normal gait.  
Knee jerk was +2 bilaterally.  Ankle jerk was +2 bilaterally.  
There was muscle spasm with a knot on the left popliteal 
area.  Straight leg raising was 90 degrees bilaterally.  The 
examiner diagnosed the Veteran with cervical and lumbar disc 
disease.  

At a December 1996 VA examination, the Veteran reported 
working in various jobs including office work and truck 
driving.  His most recent job was truck driving since 1990 
and he reported that he was allowed to take the last two 
winters off due to low back pain.  He stopped working in 
October 1996.  He denied the use of braces.  Physical 
examination revealed that the Veteran's left trapezius was 
somewhat spastic and slightly tender.  There was some 
moderate limitation of motion of the neck.  He could flex and 
hyperextend 45 degrees each way, laterally bend 22 degrees, 
and rotate 90 degrees to the left and 80 degrees to the right 
due to pain.  Deep tendon reflexes in the arms were depressed 
but equal bilaterally.  There was no evidence of motor or 
sensory loss.  Examination of the lower back revealed normal 
curvatures.  There was no tenderness to percussion over the 
back and no muscle spasm of the back.  Flexion was limited to 
80 degrees, extension to 32 degrees, lateral bending of 19 
degrees, and twisting of 45 degrees all of which caused some 
low back pain.  The examiner stated that the Veteran had 
normal gait and station.  There was no evidence of motor or 
sensory loss in the legs.  The examiner diagnosed the Veteran 
with probable posttraumatic arthritis of the low back and 
neck.  An MRI of the lumbar spine revealed multilevel 
degenerative disc disease within the lumbar spine most severe 
at L4-5 and a prominent disc bulge at L5-S1.  X-rays of the 
lumbar spine revealed moderate disc space narrowing at L4-5 
and L5-S1 consistent with degenerative disc disease and x-
rays of the cervical spine were reported to be normal.  

At a May 1997 VA examination, the examiner noted that the 
Veteran was involved in a motor vehicle accident in October 
1996.  Physical examination revealed normal curvatures of the 
spine with some tenderness over the entire lumbar spine but 
no muscle spasm.  Range of motion testing of the lumbar spine 
revealed flexion to 68 degrees, hyperextension to 28 degrees, 
lateral bending to 22 degrees, and twisting to 38 degrees.  
Straight leg raising was 60 degrees on the left and 80 
degrees on the right both limited by hamstring pulls.  
Examination of the neck revealed flexion and extension to 45 
degrees each, lateral bending to 22 degrees, and twisting to 
60 degrees on the left and 80 degrees on the right both of 
which caused some pulling in the neck muscles.  There was no 
trapezius spasm.  Deep tendon reflexes in the arms and legs 
were normal and there was no evidence of motor or sensory 
loss.  X-rays of the lumbar spine revealed moderate narrowing 
of the interspace between L5-S1 and mild hypertrophic 
arthritic changes of the body of L5.  X-rays of the cervical 
spine were essentially negative.  The examiner diagnosed the 
Veteran with degenerative joint disease of the cervical and 
lumbosacral spine.  

At a September 1999 VA spine examination, the Veteran 
reported neck pain with movement of the neck and radiation of 
pain and weakness to the upper extremities and low back pain.  
Physical examination of the cervical spine revealed 
restricted movement of the cervical spine.  Forward flexion 
was to 30 degrees, backward extension was to 15 degrees, left 
and right lateral flexion was 15 to 20 degrees, and bilateral 
rotation produced pain on movement of the neck.  There was 
muscle spasm of the cervical spine and muscle spasm of the 
left mid-lumbar area and pain on movement of the lumbar 
spine.  The examiner diagnosed the Veteran with C6-7 disk 
disease with radiculopathy, and L4-5, L5-S1 disease with 
radiculopathy of the sciatica on the left.  

At a September 1999 VA peripheral nerves examination, the 
Veteran reported a history of numbness of the left upper 
extremity and hand with weakness in the left hand and pain 
and numbness in the left lower extremity.  Sensory 
examination revealed normal temperature, touch, and pain 
sensation in the upper and lower extremities.  Grip strength 
was +4 bilaterally.  The Veteran was able to stand on his 
toes and feet.  Motor strength was 5/5 in the upper and lower 
extremities.  The examiner diagnosed the Veteran with 
radiculopathy of the left upper extremity and radiculopathy 
of the left lower extremity.  

At an April 2003 VA examination, the Veteran was noted to 
have undergone cervical and lumbar rhizotomies and was 
incapable of pain in those areas.  The Veteran indicated that 
he had chronic daily pain in the past.  The Veteran denied 
flare-ups.  The examiner reported that the Veteran ambulated 
with a cane.  Physical examination revealed that the Veteran 
had an erect posture at rest and symmetrical limbs with 
normal lordotic curve.  He was noted to move fluidly through 
the ranges of motion.  Range of motion testing of the neck 
revealed flexion to 45 degrees due to body habitus, left and 
right rotation to 80 degrees, extension to 50 degrees (the 
examiner noted that the Veteran stopped because "it might 
hurt"), and right and left lateral flexion to 45 degrees.  
Range of motion testing of the lumbar spine revealed flexion 
to 45 degrees, extension to 20 degrees, bilateral lateral 
flexion to 25 degrees, and bilateral rotation to 60 degrees.  
The examiner noted that the lumbar spine motion was limited 
because the spine would not bend further.  The examiner 
indicated that the ranges of motion were not limited by pain.  
There was no palpable or observable spasm of the cervical, 
thoracic, or lumbar spine and no postural abnormalities, 
ankylosis, or abnormality of the musculature of the back.  
Sensory examination was normal.  The examiner indicated that 
the Veteran had subjective back pain with multi-modal 
treatments over the years from various examiners.  The 
examiner noted that the examination was normal except for 
limited range of motion due to effort.    

At a July 2006 VA examination, the examiner reviewed the 
claims file.  The Veteran reported cervical and lumbar pain 
and stiffness and no weakness.  He indicated that the 
cervical pain radiated to the left shoulder and the 
lumbosacral pain radiated to the left foot with numbness of 
the left foot.  The pain was noted to be moderate to 
moderately severe.  The Veteran reported that he underwent 
physical therapy and chiropractic treatment.  The Veteran 
indicated that he did not have flare-ups, bowel or bladder 
dysfunction, or erectile dysfunction.  The examiner reported 
that the Veteran ambulated without a walker or brace with a 
steady gait.  The Veteran was able to perform activities of 
daily living and drive.  Physical examination of the cervical 
spine revealed that the Veteran held his head in a stiff 
position.  Curvature of the cervical spine was straight with 
no asymmetry.  Range of motion testing of the cervical spine 
revealed forward flexion to 30 degrees with pain, extension 
to 25 degrees with pain, right and left lateral flexion to 30 
degrees with pain, and right and left lateral rotation to 70 
degrees with pain.  The examiner noted that the cervical 
spine motion was painful, with spasms, but without weakness 
and tenderness of the cervical spine.  There was no 
additional limitation due to pain, fatigue, weakness, or lack 
of endurance following repetitive use.  There was no 
ankylosis of the cervical spine.  Range of motion testing of 
the lumbar spine revealed forward flexion to 65 degrees with 
pain, backward extension to 25 degrees with pain, left 
lateral flexion to 25 degrees with pain, right lateral 
flexion to 20 degrees with pain, and left and right lateral 
rotation to 20 degrees with pain.  There was no additional 
limitation of motion due to pain, fatigue, weakness, or lack 
of endurance on repetitive use.  There was painful motion and 
spasm without weakness or tenderness.  There was muscle spasm 
and guarding without localized tenderness, no abnormal gait, 
no scoliosis or kyphosis, and no ankylosis.  Sensory 
examination revealed normal pain, temperature, and touch and 
5/5 on motor examination of the upper and lower extremities.  
Deep tendon reflexes were full and undelayed on both knee 
jerks.  Sensory examination of the upper and lower 
extremities was normal.  The examiner diagnosed the Veteran 
with intervertebral disc syndrome at C6-7, L3-4, L4-5, and 
L5-S1.  The cervical and lumbar spine disabilities were 
reported to be moderate to moderately severe.

At a July 2009 VA examination, the examiner reviewed the 
claims file.  The examiner indicated that the symptoms of the 
Veteran's cervical and lumbar spine were non-radiating.  The 
Veteran was noted to use no assistive devices for ambulation 
or cervical or lumbar support.  The Veteran indicated that he 
was incapacitated two times for three days duration in the 
past twelve months.  The Veteran indicated that he stopped 
working in 1996 and worked on a volunteer basis.  He 
performed his own activities of daily living.  Bad weather 
caused flare-ups.  Physical examination revealed that the 
Veteran ambulated with a lumbering gait with no limp and the 
use of no assistive devices.  The paracervical muscles were 
tender and tight but not in spasm.  There was no evidence of 
atrophy, but a straightening of the lordotic curve.  Range of 
motion testing of the cervical spine revealed forward flexion 
to 30 degrees with stiffness and discomfort at the terminal 
point, extension to 35 degrees with tension and discomfort at 
the terminal point, right and left lateral flexion to 25 
degrees with discomfort and stiffness at the extreme points, 
right rotation to 55 degrees with stiffness and discomfort, 
and left rotation to 43 degrees with significant pain.  
Repetitive motion resulted in no added limitation of function 
due to weakness, fatigability, lack of endurance, or 
incoordination.  Examination of the lumbar spine revealed 
normal lordotic curve with paravertebral muscles of good bulk 
in spasm.  The area was tender to palpation at the 
lumbosacral junction.  Range of motion of the lumbar spine 
revealed forward flexion to 35 degrees with pain, extension 
to 23 degrees with pain, right lateral flexion to 30 degrees 
with pain, left lateral flexion to 35 degrees, right rotation 
to 20 degrees without pain, and left rotation to 22 degrees 
without pain.  Repetitive motion resulted in no additional 
limitation of function and no evidence of weakness, fatigue, 
lack of endurance, or incoordination in all planes.  Muscle 
bulk and tone were normal in the lower extremities without 
evidence of fasciculation and strength was 5/5 in the major 
anterior and posterior muscle groups including grasp in the 
upper and lower extremities bilaterally.  Sensation was 
intact to touch, temperature, and proprioception in the upper 
and lower extremities.  An MRI in October 2008 revealed disc 
desiccation and annular tears with disc bulging at L3-4, L4-
5, and L5-S1 interspaces with associated facet arthropathy.  
An earlier MRI also demonstrated degenerative disc disease at 
the C5-6 interspace.  The examiner diagnosed the Veteran with 
degenerative joint and disc disease of the lumbar spine with 
annular tears and bulging and degenerative joint and disc 
disease of the cervical spine.  

Associated with the claims file are VA outpatient treatment 
reports dated from February 1995 to May 2008.  In February 
1995, the Veteran was admitted for treatment for low back 
pain for four days.  He was treated with physical therapy and 
occupational therapy.  An August 1996 entry revealed a 
diagnosis of muscle spasms of the back.  The Veteran had 30 
degrees of motion side to side with tenderness on the left 
paravertebral area at T-11 through L-4 and 45 degrees of 
range of motion bending forward without sciatic tenderness 
bilaterally.  The examiner noted that active ranges of motion 
were within normal limits.  The Veteran was assessed with 
chronic low back pain and cervicalgia in November 1996.  A 
September 1997 MRI of the cervical spine revealed mild disc 
degenerative changes with no evidence of herniation or 
stenosis.  The Veteran underwent physical therapy for low 
back pain from October 1999 to December 1999.  A December 
1999 MRI of the lumbar spine revealed multilevel degenerative 
disc disease.  An October 2002 MRI of the cervical spine 
revealed cervical spondylosis.  A May 2003 MRI of the lumbar 
spine revealed degenerative disc disease at L3-4, L4-5, and 
L5-S1 with posterior annular tears and no evidence of 
intervertebral disc herniation.  A July 2005 MRI of the 
cervical spine revealed minimal changes of internal disc 
degeneration, particularly at C5-6 and no evidence of 
herniated nucleus pulposus or central spinal stenosis.  The 
Veteran was assessed with left sciatica and referred for a 
neurology consultation in October 2007.  An October 2007 MRI 
of the lumbar spine revealed disc desiccation at L3-4, L4-5, 
and L5-S1 with disc bulges and annular tears.  Mild to 
moderate facet hypertrophy was also present.  The Veteran was 
diagnosed with meralgia paresthetica (left lateral cutaneous 
femoral neuropathy) with no signs of radiculopathy or 
myelopathy at a neurology examination in 2007.  The examiner 
noted that the Veteran's obesity and pressure from his belt 
may have caused compression of the lateral cutaneous nerve to 
cause its dysfunction although he indicated that the 
condition was idiopathic in nature.  

The evidence from the Social Security Administration (SSA) 
includes several unfavorable decisions.  The Veteran was 
denied SSA disability benefits in November 1998, June 1999, 
March 2001, and May 2002.  The records include numerous 
private treatment reports and VA outpatient treatment reports 
dated from February 1995 to September 2001 which were 
discussed previously.  The relevant private treatment reports 
consist of records from Northeast Orthopedics; The Albany 
Center for Pain Management; A. Balagtas, M.D.; Samaritan 
Hospital, which includes records from E. Apicella, M.D.; 
Glenn Falls Hospital; Associates in Occupations Medicine; 
Seton Health Rehabilitation Services; J. Quellman, M.D.; 
F. Fletcher, M.D.; D. Semenoff, M.D., of Albany-Troy 
Neurosurgical Associates;  Riverfront Medical Services; C. 
Kalman, M.D.; B. Bilfield, M.D.; Upton & Upton Chiropractic 
Clinic; R. Velarde, M.D.; Samaritan Hospital; and S. Kohl, 
D.C., of New Scotland Chiropractic Office.  The Board will 
discuss only the relevant evidence.

An October 1996 x-ray of the cervical spine revealed an 
essentially normal examination of the cervical spine.  

Physical examination performed by Dr. Bilfield in December 
1996 revealed normal range of motion of the cervical spine 
with forward flexion and extension to 30 degrees and rotation 
to the left and right with chin to shoulder.  There was no 
evidence of tenderness to palpation around the paracervical 
muscles of the cervical spine or supraspinatus and trapezius 
muscles of either shoulder girdle.  Muscle strength in both 
upper extremities was 5/5.  Examination of the lumbar spine 
revealed that the Veteran ambulated with a normal gait and he 
was able to heel and toe walk without difficulty.  Range of 
motion of the lumbar spine revealed flexion to 75 degrees, 
extension to 30 degrees, right and left lateral bending to 30 
degrees, and bilateral rotation to 30 degrees.  The ranges of 
motion were performed without pain except for forward 
flexion.  There was no evidence of tenderness to palpation of 
the lumbosacral spine and no evidence of spasm.  There was no 
evidence of scoliosis.  Strength was 5/5 in both lower 
extremities and pinprick sensation was intact for L3 to S1 in 
both lower extremities.  

In March 1997, M. Upton, D. C., of Upton and Upton 
Chiropractic Clinic, diagnosed the Veteran with multi-level 
degenerative disc disease, most severe at L4-5, and prominent 
disc bulge at L5-S1.  

An April 1997 physical examination performed by Dr. Kalman 
revealed that the Veteran was able to ambulate normally and 
he stood erect with no list, rigidity, or spasm.  He had no 
spine tenderness.  He could flex to 70 degrees with pain, 
extend to 25 degrees with no pain, tilt to the right to 30 
degrees with pain and to the left to 28 degrees with no pain, 
and bilaterally rotate to 30 degrees with no pain.  
Examination of the cervical spine revealed no tenderness or 
spasm about the neck or shoulders.  The Veteran could rotate 
the cervical spine 90 degrees to the right and 60 degrees to 
the left with neck pain on the left.  Bilateral tilting was 
to 30 degrees, and flexion and extension were to 30 degrees 
each with no pain.  The upper extremities were normal for 
motor, sensation, and reflexes.  

A May 1997 MRI of the cervical spine performed at the request 
of Dr. Semenoff revealed no evidence of cervical disc 
herniation. 

A May 1998 physical examination performed by Dr. Kalman 
revealed that the Veteran ambulated normally and stood erect 
with no list, rigidity, or spasm.  He could forward flex to 
100 degrees with pain in the left flank and extend to 30 
degrees with no pain.  He could tilt right to 40 degrees with 
pain over the left iliac crest and to the left 40 degrees 
with no pain.  He could rotate 40 degrees to either side with 
no pain.  Motor and sensory examination of both lower 
extremities was normal.  Examination of the cervical spine 
revealed full range of motion with no pain.  He could rotate 
90 degrees to either side, tilt 30 degrees to either side, 
and flex and extend 30 degrees each, all with no pain.  There 
was no tenderness or spasm about the neck or shoulders.  The 
upper extremities were normal for motor, sensation, and 
reflexes.  

In a July 1998 statement Dr. Kohl indicated that the Veteran 
had been treated with chiropractic treatments three times 
weekly since October 1996.  A December 1999 x-ray of the 
lumbar spine revealed moderate narrowing of the L4-5 disc 
space.  Dr. Kohl also submitted a statement dated in December 
2006 at which time he diagnosed the Veteran with chronic 
lumbar disc disease, antalgia, and severe lumbago.  He 
prescribed bed rest for a week and anti-inflammatory 
medication.  

An August 1998 physical examination by Dr. Apicella of the 
Albany Center for Pain Management revealed full range of 
cervical motion with some tightness with extending and 
bending to the left and significant point tenderness in the 
left paraspinous muscles overlying the face joints and no 
tenderness or trigger points palpable in the left trapezius 
muscles.  Strength was 5/5 in the upper extremities with no 
sensory deficits. There was point tenderness in the 
paraspinous muscles of the lower lumbar segments at L4-5 and 
L5-S1 over the facet joints.  Lumbar range of motion was full 
in flexion, extension, side bending, and rotation.  Lower 
extremity strength was 5/5 with no sensory deficits.  Dr. 
Apicella diagnosed the Veteran with degenerative disc disease 
of the cervical spine with a possible radiculopathy or 
radiculalgia.

A February 1999 physical examination by Dr. Apicella revealed 
slightly decreased cervical range of motion on flexion, 
extension, side bending, and rotation with pain in the 
posterior aspect of the neck and upper back.  Sensory 
examination of the upper extremities was within normal 
limits.  Dr. Apicella diagnosed the Veteran with degenerative 
disc disease of the cervical spine and possible degenerative 
changes of the lumbar spine.  A physical examination 
performed in January 2002 revealed full range of motion 
cervical spine.  He was slightly tender over the left 
cervical facets and tender around the C7, T1 nerve 
distribution.  He had equal strength in his arms and 
bilateral upper extremity reflexes were positive two 
bilaterally.  Examination of the lumbar spine revealed 
decreased range of motion with flexion.  He had increased 
extension and lateral extension following facet injections 
and was nonpainful to touch.  Deep tendon reflexes were 
symmetrical and no sensory deficits were noted.  He had a 
normal gait.  

A November 1998 physical examination performed by Dr. 
Balgatas revealed cervical spine motion limited to 30 degrees 
of extension and 30 degrees of rotation to the left.  There 
was tenderness over the cervical paraspinal muscles with no 
evidence of spasm.  There was no sensory abnormality in the 
upper extremities.  Physical examination of the lumbar spine 
revealed forward flexion to 60 degrees beyond which caused 
pain.  There was tenderness over the midline in the 
lumbosacral area with no evidence of spasm.  There was no 
atrophy, motor, or sensory abnormality in the lower 
extremities.  A March 2002 orthopedic examination performed 
by Dr. Balgatas revealed that the Veteran ambulated with a 
limp on the left side and he was unable to walk on his heels 
or toes.  His station was normal.  He ambulated with a 
straight cane for support.  Examination of the cervical spine 
revealed full range of motion in flexion, extension, lateral 
flexion, and rotary movement.  There was no cervical or 
paracervical pain or spasm.  There was no sensory abnormality 
in the upper extremities.  Examination of the lumbar spine 
revealed flexion to 50 degrees limited by pain.  There was 
tenderness over the left lumbar paraspinals and paraspinal 
spasm.  There was no sensory abnormality in the lower 
extremities.  

A November 1998 physical examination performed by F. Bell, 
D.C., of Riverfront Medical Services, revealed mild tightness 
and tenderness of the left cervical paravertebral musculature 
and moderate tightness and tenderness of the musculature 
extending from the left side of the neck toward the shoulder.  
Range of motion testing revealed left neck discomfort during 
left and right lateral flexion to 35 degrees bilaterally, 
left rotation to 60 degrees, and right rotation to 70 
degrees.  Examination of the lumbar spine revealed moderate 
tightness and tenderness to palpation of the lower lumbar 
paravertebral musculature bilaterally and moderate tenderness 
over the midline bony prominences of the lower lumbar and 
upper sacral regions.  The Veteran reported a pulling 
sensation during flexion at 60 degrees.  All other 
dorsolumbar ranges of motion were performed without 
restriction or complaint of pain.  

An April 1999 examination performed by D. Belmonte, M.D., of 
Associates in Occupational Medicine revealed no objective 
findings of any pathology including spasm and full range of 
motion of the cervical spine with the exception of a minimal 
restriction in rotation to the left.  Neurologic examination 
of both upper extremities was intact.  Examination of the 
lumbar spine revealed that thoracic kyphosis and lumbar 
lordosis were increased on a postural basis consistent with 
obesity.  There were no objective findings of any kind and 
range of motion was full in bilateral lateral flexion and 
extension and the Veteran voluntarily limited forward flexion 
to the mid-shins.  The Veteran did not report any increased 
lower back symptoms with full extension.  Neurologic 
examination of both extremities was intact.  A May 2001 
physical examination revealed complaints to palpation over 
the left side of the neck over the paraspinal musculature.  
The Veteran had full range of motion in forward flexion, 
extension, and right rotation, but self-limited range of left 
rotation.  Sensation to pinprick was intact in the bilateral 
upper extremities.  Examination of the lumbar spine revealed 
no complaints to palpation over the dorsal or lumbar spine 
and paraspinal areas.  There were no objective findings or 
any kind.  Range of motion was performed in an exaggerated 
fashion but essentially full and flexion was to 90 degrees.  

A July 2000 physical examination performed by Dr. Quellman 
revealed normal curves of the spine.  Cervical evaluation 
revealed vague trapezial tenderness, no list or spasm, and 
mild restricted left rotary cervical movement.  There were no 
masses or spasms noted.  Neurological evaluation was intact 
with symmetrically diffuse upper extremity reflexes.  Lumbar 
spine examination revealed normal lordotic curve without list 
or spasm.  The Veteran had normal lateral bends and extension 
and was able to heel and toe walk.  Neurologic, motor, 
sensory, and reflex examinations of the lower extremities 
were intact.  

The Veteran testified at a hearing before the Board in August 
2004.  The Veteran indicated that his medical records 
documented that he had strong muscle spasms which would 
equate to severe spasms.  He testified that he was 
hospitalized at VA for an exacerbation of lower back pain in 
February 1995 which required a week of bed rest and three 
weeks of recovery.  The Veteran stated that he had been 
treated with eight nerve block injections for his chronic 
back spasms with pain and two emergency room visits requiring 
nerve block injections for severe muscle spasms of the back 
with chronic pain.  He stated that the emergency room visits 
were to a private hospital.  He also reported that he was 
treated with radio frequency, chiropractic care, and 
narcotics for his chronic pain and spasms.  The Veteran read 
a lay statement from a friend who indicated that she had 
transported the Veteran to a private hospital on numerous 
occasions due to an inability to stand up because of severe 
muscle spasms and severe pain in the lower back.  The lay 
statement related that those episodes required a number of 
weeks bed rest and that the Veteran's recurring problems 
existed for eight to ten years at that level of severity.  
The Veteran also read statements from several private 
physicians who indicated that the Veteran's condition was 
cervical and lumbar degenerative disc disease with episodes 
of acute exacerbation of the lower back with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasms, 
degenerative disc disease with severe recurring muscle spasms 
incapacitating with chronic pain, and chronic severe sciatica 
with left cervical radiculitis.  The Veteran indicated that 
he had been treated with nerve blocks for numerous 
debilitating episodes and had experienced five to eight week 
periods of incapacitation.  He testified that he had a very 
hard muscle spasm to the left of his spine which happened in 
conjunction with his left foot going numb.  He had severe 
muscle spasms three times per year.  The severe muscle spasms 
took three to four days to two weeks to settle down.  The 
Veteran indicated that with regard to his cervical spine 
disability he had a muscle knot triggered by nerves in his 
left shoulder.  The Veteran indicated that he last worked in 
October 1996 and he believed he was unemployable due to his 
lumbar and cervical spine disabilities.  

Also associated with the claims file are several physicians' 
statements dated in July 2006.  In a statement Dr. Apicella 
indicated that the Veteran's intervertebral disc syndrome was 
severe with recurring attacks with intermittent relief.  The 
physician opined that the Veteran had chronic incapacitating 
episodes having duration of four to seven weeks with 
prescribed bed rest and pain medication as necessary.  The 
most recent episode lasted for five weeks in January 2006.  
Dr. Apicella also noted that the Veteran was treated with 
emergency room visits, facet injections, and rhizotomy.  Dr. 
Kohl indicated that the Veteran had chronic acute cervical, 
thoracic, and lumbar disc disease and cervical radiculitis 
and had been treated with chiropractic care twenty-nine 
times, six times within the past month.  L. Peguero, M.D., 
indicated that he had treated the Veteran for four years and 
indicated that the Veteran's cervical condition was severe.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Where entitlement to compensation 
has already been established and an increase in the assigned 
rating is at issue, it is the present level of disability 
that is of primary concern.  Although the recorded history of 
a particular disability should be reviewed in order to make 
an accurate assessment under the applicable criteria, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7. Vet. App. 55 
(1994).  However, staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994); Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) (appropriate to consider factors outside the 
specific rating criteria in determining level of occupational 
and social impairment).  However, while the lists of symptoms 
under the rating criteria are meant to be examples of 
symptoms that would warrant the evaluation, they are not 
meant to be exhaustive.  The Board need not find all or even 
some of the symptoms to award a specific evaluation.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002)

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 4.40 (2009); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions regarding the avoidance of pyramiding 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups. 38 C.F.R. § 4.14 (2009).  However, the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2009).  For the purpose of rating disability 
from arthritis, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45 (2009).

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, including 
the criteria for rating disabilities of the spine.  38 C.F.R. 
Part 4 (2002).  Effective September 23, 2002, VA revised the 
criteria for diagnosing and rating intervertebral disc 
syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective 
September 26, 2003, VA revised the criteria for evaluating 
general diseases and injuries of the spine.  68 Fed. Reg. 
51,454 (Aug. 27, 2003).  At that time, VA also reiterated the 
changes to Diagnostic Code 5293 (now reclassified as 
Diagnostic Code 5243) for rating intervertebral disc 
syndrome.

The Board will rate the Veteran's claims under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version would 
accord him the highest rating.  Amended rating criteria can 
be applied only for periods from and after the effective date 
of the regulatory change.  The Board can apply only the prior 
regulation to rate the Veteran's disability for periods 
preceding the effective date of the regulatory change.  
However, the prior regulation can be applied during the 
entire pendency of the appeal if more favorable than the 
amended regulation.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. 
Reg. 33,422 (May 23, 2000); VAOPGCPREC 7-2003 (Nov. 19, 
2003), 69 Fed. Reg. 25,179 (May 4, 2004); Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

The Board has rated the Veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such ratings involve 
consideration of the level of impairment of a Veteran's 
ability to engage in ordinary activities, to include 
employment, and an assessment of the effect of pain on those 
activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009).

Prior to September 26, 2003, slight limitation of motion of 
the cervical spine warranted a 10 percent rating.  A 20 
percent rating was assigned for moderate limitation of motion 
of the cervical spine.  A 30 percent rating was assigned for 
severe limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2002).

Prior to September 26, 2003, slight limitation of motion of 
the lumbar spine warranted a 10 percent rating.  A 20 percent 
rating was assigned for moderate limitation of motion of the 
lumbar spine.  A 40 percent rating was assigned for severe 
limitation of motion of the cervical spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space.  A 40 percent rating was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

The evidence does not show ankylosis or vertebral fracture 
and the Board finds that the criteria relating to rating 
those disabilities are not applicable.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5288, 5285 (2002).

Prior to September 23, 2002, the criteria for the rating of 
intervertebral disc syndrome provided a 20 percent rating for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent rating was warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A maximum 60 percent rating was warranted for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome were amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months. That regulation was again slightly revised in 
September 2003.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  The reclassified diagnostic codes 
include 5236 (sacroiliac injury and weakness), 5237 
(lumbosacral or cervical strain), 5242 (degenerative 
arthritis of the spine), and 5243 (intervertebral disc 
syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for 
intervertebral disc syndrome (Diagnostic Code 5243), permits 
rating under either the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher rating when all 
disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (2009).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine 
(100 percent);

Unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire 
cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine 
to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine 
(30 percent);

For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees, or forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or the combined range 
of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees, or forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees, or combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, 
or combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees, or 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or 
more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2009).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2009).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. § 
4.124a (2009).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2009).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
Normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Normal range of the cervical spine is forward 
flexion from 0 to 45 degrees, extension from 0 to 45 degrees, 
left and right lateral flexion from 0 to 45 degrees, and left 
and right lateral rotation from 0 to 80 degrees.  Normal 
combined range of motion of the cervical spine is 340 
degrees.  Normal ranges of motion for each component of 
spinal motion provided are the maximum usable for calculating 
the combined range of motion.  38 C.F.R. § 4.71a, Plate V, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note 2 (2009).

The RO considered all regulatory changes in adjudicating the 
Veteran's claims.  The October 1996 supplemental statement of 
the case considered the criteria in effect prior to September 
23, 2002, for evaluating disc disease.  The December 1998 
supplemental statement of the case considered the criteria in 
effect prior to September 26, 2003, for evaluating limitation 
of motion of the cervical spine.  The July 2003 supplemental 
statement of the case considered all criteria for rating disc 
disease and the old criteria for evaluating limitation of 
motion of the cervical and lumbar spine.  The March 2004 
supplemental statement of the case considered the criteria 
effective September 26, 2003, for rating diseases and 
injuries of the spine.  The July 2006 considered the old 
criteria for rating limitation of motion of the cervical 
spine, the old criteria and new criteria for rating 
intervertebral disc syndrome, and the new criteria for rating 
lumbosacral and cervical strain.  The old and new rating 
criteria were provided to the Veteran and his representative 
in these documents.  Therefore, there is no prejudice to the 
Veteran by this Board decision.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Prior to September 26, 2003
Cervical and Lumbar Spine Disabilities 

The Veteran claims that cervical and lumbar spine 
disabilities are more severe than rated and that he is not 
adequately compensated under his current disability ratings.

The Veteran's cervical and lumbar spine disabilities are each 
rated as 20 percent disabling.  The combined rating for the 
Veteran's spine disabilities is 36 percent.  38 C.F.R. § 4.25 
(2009).  The Board has determined that neither disability 
warrants ratings greater than the currently assigned 20 
percent during the time period at issue.  However, because 
the evidence indicates that the Veteran's disabilities are 
manifested by disc disease and warrant a rating of 40 percent 
under the criteria for rating intervertebral disc syndrome in 
effect prior to September 23, 2002, the Board will combine 
the Veteran's cervical and lumbar spine disabilities.  
Ratings under the criteria for intervertebral disc syndrome 
contemplate a rating of the entire spine, rather than 
individual segments.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  By combining the cervical and lumbar spine 
disabilities and awarding a 40 percent rating the Board is, 
in effect, granting an increased rating because the separate 
20 percent ratings only result in a 36 percent combined 
rating.  

The Board will first explain why the Veteran is not entitled 
to ratings in excess of 20 percent under the Diagnostic Codes 
pertaining to orthopedic manifestations of his cervical and 
lumbar spine disabilities.  Additionally, the Board will 
consider the regulations for intervertebral disc syndrome in 
effect prior to September 23, 2002, for the entire period at 
issue and the regulations for intervertebral disc syndrome 
since September 23, 2002.  The regulations in effect since 
September 23, 2002, can only be applied since the effective 
date of the regulations.  

The Board will first consider the Veteran's cervical spine 
disability.  The Board finds that the evidence does not show 
that the Veteran's cervical spine disability is manifested by 
more than moderate limitation of motion.  At numerous 
examinations the cervical spine range of motion was reported 
to be full or only slightly limited.  The lowest ranges of 
cervical motion reported in the period prior to September 26, 
2003, were flexion limited to 30 degrees, extension to 15 
degrees, right rotation to 80 degrees, left rotation to 60 
degrees, and bilateral lateral bending to 15 degrees.  Those 
ranges of motion do not support a finding of severe 
limitation of motion.

Numerous sensory examinations were reported to be normal.  
The Board finds that the evidence does not establish that the 
Veteran's cervical spine was manifested by severe limitation 
of motion.  Consequently, there is no basis upon which to 
assign a rating in excess of 20 percent for the Veteran's 
cervical spine disability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003).

The Board has also considered Diagnostic Codes 5285, 5286, 
and 5287 for the Veteran's cervical spine disability.  
However, as the Veteran does not have a fracture of the 
vertebra or ankylosis, those codes are not for application.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 528, 5287 (2003).

At no time during the period under consideration did any 
examiner indicate that there was any additional loss of range 
of motion, weakened motion, incoordination, or fatigability 
noted in the examination upon repetitive testing.  
Consequently, consideration of these factors do not allow for 
allow for a higher rating.  38 C.F.R. §§ 4.40, 4.45 (2009); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In sum, the Board finds that an increased rating for the 
Veteran's cervical spine disability was not warranted at any 
time prior to September 26, 2003.

The Board will next consider the Veteran's lumbar spine 
disability.  The Board finds that the evidence does not show 
that the Veteran's lumbar spine disability is manifested by 
more than moderate limitation of motion.  At numerous 
examinations the Veteran's lumbar spine disability was 
manifested by some limitation of motion but at times the 
Veteran had full range of motion of the lumbar spine.  The 
lowest ranges of lumbar motion reported in the period prior 
to September 26, 2003, were flexion limited to 45 degrees, 
extension to 20 degrees, bilateral rotation to 22 degrees, 
and bilateral lateral bending to 19 degrees.  Those ranges of 
motion do not support a finding of severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Numerous sensory examinations were reported to be normal.  
The evidence does not establish that the Veteran's lumbar 
spine was manifested by severe limitation of motion at any 
time during the time period at issue.  Consequently, the 
Board finds no basis upon which to assign a rating in excess 
of 20 percent for the Veteran's lumbar spine disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

The Board has also considered Diagnostic Code 5295 which 
pertains to lumbosacral strain.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003)..  At no time during the period 
under consideration was the Veteran's lumbar spine been 
manifested by listing of the whole spine to the opposite 
side, positive Goldwaithe's sign, marked limitation in 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  The Veteran was able to perform range of 
motion testing and at times had full range of motion of the 
lumbar spine.  Consequently, the Board finds that a rating in 
excess of 20 percent is not warranted for lumbosacral strain 
prior to September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003).

The Board has also considered Diagnostic Codes 5285, 5286 and 
5289 for the Veteran's lumbar spine disability.  However, as 
the Veteran does not have a fracture of the vertebra or 
ankylosis, these codes are not for application.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 528, 5287 (2003).


At no time has any examiner indicated that there was any 
additional loss of range of motion, weakened motion, 
incoordination or fatigability noted in the examination upon 
repetitive testing. Consequently, consideration of these 
factors do not allow for allow for a higher rating.  38 
C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In sum, the Board finds that an increased rating for the 
Veteran's lumbar spine disability is not warranted under the 
orthopedic codes at any time during the time period at issue.

The Board will next discuss the regulations pertaining to 
intervertebral disc syndrome.  The Board finds that a single 
40 percent rating for intervertebral disc syndrome was 
warranted prior to September 26, 2003, for the Veteran's 
cervical and lumbar spine disabilities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

The Veteran's lumbar spine disability was rated as 20 percent 
disabling under Diagnostic Code 5293 which pertains to 
intervertebral disc syndrome.  38 C.F.R. § 4.71a (2002).  
Under Diagnostic Code 5293 for intervertebral disc syndrome a 
20 percent rating was assigned for moderate intervertebral 
disc syndrome, with recurring attacks; a 40 percent rating 
was assigned for severe intervertebral disc syndrome, with 
recurring attacks and intermittent relief; and a 60 percent 
rating was assigned for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

Intervertebral disc syndrome contemplates rating of the 
entire spine rather than any segment.  The Board finds that 
the Veteran's lumbar and cervical spine disability are more 
properly rated with a single 40 percent rating for 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  At the hearings of record, the Veteran 
reported severe, recurring attacks of intervertebral disc 
syndrome requiring aggressive therapy several times per week.  
He indicated that he was on a restriction from lifting and 
advised to avoid any unnecessary bending and twisting.  The 
medical evidence indicates that the Veteran was prescribed 
bedrest and anti-inflammatory medications.  The Board finds 
that the medical evidence more nearly approximates a rating 
of 40 percent, but not higher, under the diagnostic code 
pertaining to intervertebral disc syndrome prior to September 
23, 2002.  The evidence does not show that the Veteran's 
intervertebral disc syndrome was manifested by pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  While the Veteran's 
intervertebral disc syndrome was manifested by muscle spasms 
and pain, numerous neurological examinations of record do not 
demonstrate any evidence of motor or sensory loss.  His 
reflexes were found to be present on examination and the 
evidence does not show absent ankle jerk.  While there may 
have been occasional neurological findings, those were not 
confirmed on other examinations.  The Board finds that the 
Veteran's condition did not more nearly approximate a 
pronounced spine disability due to intervertebral disc 
syndrome prior to September 26, 2003.  Consequently, the 
Board finds that a rating of 40 percent for intervertebral 
disc syndrome is warranted prior to September 26, 2003.  

The time period at issue includes that covered by the revised 
Diagnostic Code 5293 (effective September 23, 2002) which 
states that intervertebral disc syndrome is to be rated 
either based on the total duration of incapacitating episodes 
over the past 12 months, or by combining under the separate 
ratings of chronic orthopedic and neurologic manifestations 
along with ratings for all other disabilities, whichever 
method results in the higher rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Therefore, the Board will 
consider whether a higher rating is warranted by combining 
the orthopedic and neurologic manifestations.  

The Board has already determined that neither the Veteran's 
cervical or lumbar spine disabilities warranted higher 
ratings under the relevant diagnostic codes pertaining to 
orthopedic manifestations because severe limitation of motion 
was not shown for either spine segment.  Additionally, the 
competent medical evidence after the effective date of the 
regulatory amendment and prior to September 26, 2003, 
consists of an April 2003 VA examination which found a normal 
sensory examination of the upper and lower extremities.  

The Board finds that the evidence does not establish 
incapacitating episodes, having a total duration of at least 
six weeks during the 12 month period from September 2002 to 
September 2003 for the Veteran's spine disabilities.  
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1 (2003).  
Therefore, the Board finds that the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for a 
rating in excess of 40 percent on the basis of incapacitating 
episodes.

Consequently, the Board finds that the Veteran's 
intervertebral disc syndrome of the lumbar and cervical spine 
warrants a single rating of 40 percent, but not higher, under 
the diagnostic code pertaining to intervertebral disc 
syndrome in effect prior to September 26, 2003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002, 2003).  The Board finds 
that the preponderance of the evidence is against a higher 
rating because pronounced intervertebral disc syndrome is not 
shown and no combination of other spine ratings of the lumbar 
and cervical spine would warrant a combined rating greater 
than 40 percent prior to September 23, 2003.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

From September 26, 2003, to January 1, 2006

From September 2, 2003, to January 1, 2006, the Board finds 
that the Veteran's cervical and lumbar spine disabilities 
warranted a rating no higher than 40 percent under Diagnostic 
Code 5293.  38 C.F.R. § 4.71a (2003).  Although the Veteran 
testified in August 2004 that his physicians found his 
cervical and lumbar spine disabilities to be compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasms, the Board finds that the competent medical 
evidence does not show neurological findings to support those 
findings during the relevant time period.  Although after the 
period in question, the Board has examined the July 2006 VA 
examination.  Despite complaints of foot pain and numbness at 
the July 2006 examination, the objective examination found 
that sensory examination of the upper and lower extremities 
was normal.  Sensory examination found normal pain, 
temperature, and touch, and 5/5 on motor examination of the 
upper and lower extremities.  Consequently, the Board finds 
that a rating greater than 40 percent was not warranted from 
September 26, 2003, to January 1, 2006, for the Veteran's 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5393 (2003), Diagnostic Code 5242 (2009).  The evidence 
during this period does not show any findings that would more 
nearly approximate pronounced intervertebral disc syndrome.

The regulations pertaining to lumbar spine disabilities were 
amended effective September 26, 2003, the regulations for 
rating disabilities of the spine were revised, and the 
diagnostic codes were reclassified.  However, the regulations 
pertaining to intervertebral disc syndrome were the same as 
those in effect as of September 23, 2002, and provide for the 
Veteran's intervertebral disc syndrome to be rated either 
based on the total duration of incapacitating episodes over 
the past 12 months, or by combining the separate ratings of 
chronic orthopedic and neurologic manifestations along with 
ratings for all other disabilities, whichever method results 
in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, 5243 (2003, 2009).

The Board finds that the evidence does not show 
incapacitating episodes having a total duration of at least 
six weeks during any 12-month period from September 2003 to 
January 2006 for the Veteran's spine disabilities.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  Therefore, the Board 
finds that the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
cannot serve as a basis for a rating in excess of 40 percent 
on the basis of incapacitating episodes.  The revised 
criteria pertaining to intervertebral disc syndrome remained 
the same but the Diagnostic Code became 5243 as of September 
26, 2003.  That revision does not change the conclusion that 
a rating in excess of 40 percent is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2009).

Although the regulations provide that the Board should 
consider whether a higher rating is warranted by combining 
the orthopedic and neurologic manifestations, there is no 
relevant medical evidence to consider during time period at 
issue that would warrant any increased rating.  Therefore, 
the Board has relied upon the analysis of the findings prior 
to September 26, 2003.  The Board has already found that the 
April 2003 examination did not support any higher rating 
pursuant to the criteria in effect prior to September 26, 
2003.  The Board also finds that the April 2003 examination 
does not support a higher rating for this period.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2009).  That examination, which is the most recent 
prior to this period being rated, did not show favorable or 
unfavorable ankylosis of the spine.  The evidence did not 
show limitation of lumbar flexion to 30 degrees or of 
cervical flexion to 15 degrees.  Therefore, both cervical and 
lumbar segments of the spine would have warranted a rating no 
greater than 20 percent.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2009).  Those 
20 percent ratings would have combined to only 36 percent.  
38 C.F.R. § 4.25 (2009).  Furthermore, there were no 
independently ratable neurologic residuals of the lumbar or 
cervical spine disabilities which would have increased that 
rating to greater than the 40 percent already assigned.  The 
April 2003 sensory examination was normal.  Although after 
the period in question, the Board has examined the July 2006 
VA examination.  Despite complaints of foot pain and numbness 
at the July 2006 examination, the objective examination found 
that sensory examination of the upper and lower extremities 
was normal.  Sensory examination found normal pain, 
temperature, and touch, and 5/5 on motor examination of the 
upper and lower extremities.  The Board finds that those 
examinations are the most persuasive evidence of record and 
do not support the finding that there are any independently 
ratable neurological residuals.  Consequently, the Board 
finds that there is no basis to award a rating in excess of 
20 percent for either the Veteran's cervical or lumbar spine 
disabilities.  

Consequently, the Board finds that the Veteran's 
intervertebral disc syndrome of the lumbar and cervical spine 
warranted a single rating of 40 percent, but not higher, 
under the diagnostic code pertaining to intervertebral disc 
syndrome, prior to January 1, 2006.  The Board finds that the 
preponderance of the evidence is against a higher rating 
because pronounced intervertebral disc syndrome is not shown 
and no combination of other spine ratings of the lumbar and 
cervical spine, or any independently ratable neurological 
disabilities, would warrant a combined rating greater than 40 
percent prior to January 1, 2006.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Since January 1, 2006

The regulations pertaining to intervertebral disc syndrome do 
not provide a rating higher than 60 percent under any of the 
regulations in effect during the pendency of this appeal.  

In considering Diagnostic Code 5243 based on incapacitating 
episodes, the Board finds that the evidence shows that the 
Veteran's intervertebral disc syndrome warrants a 60 percent 
rating on the basis of incapacitating episodes.  A medical 
statement from Dr. Apicella dated in July 2006 shows that the 
Veteran's intervertebral disc syndrome was severe with 
recurring attack with intermittent relief.  Dr. Apicella 
stated that the Veteran had chronic incapacitating episodes 
having a duration of four to seven weeks with prescribed bed 
rest and pain medication as necessary.  He reported that the 
most recent episode lasted for five weeks in January 2006.  
As the evidence establishes that the Veteran had 
incapacitating episode lasting up to seven weeks, the Board 
finds that a 60 percent rating is warranted for the Veteran's 
intervertebral disc syndrome as of January 1, 2006.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2009).

The Board will next consider whether any of the other 
regulations pertaining to disabilities of the spine would 
allow for a rating in excess of 60 percent since January 1, 
2006.

Under the regulations for the cervical and lumbar spine in 
effect prior to September 26, 2003, and in the absence of 
ankylosis or vertebral fracture, the Veteran can get no more 
than a 30 percent rating for his cervical spine under 
Diagnostic Code 5290, and no more than a 40 percent rating 
under Diagnostic Code 5292 or 5295 for his lumbar spine 
disability.  The combined rating for those disabilities is 
less than 60 percent.  38 C.F.R. § 4.25 (2009).  Therefore, 
the Board finds that the 60 percent rating for intervertebral 
disc syndrome is the higher benefit.

The Board will also consider whether the Veteran's cervical 
and lumbar spine disabilities warrant higher ratings under 
the regulations in effect since September 26, 2003.

The Board will first consider the cervical spine.  The 
relevant medical evidence of record consists of VA 
examinations in July 2006 and July 2009.  At neither 
examination was the Veteran's cervical spine manifested by 
forward flexion limited to 15 degrees or less or favorable 
ankylosis of the entire cervical spine.  Moreover, sensory 
examinations were normal at both examinations and do not 
provide for separate rating for neurological manifestations.  
38 C.F.R. § 4.71a, Diagnostic Code 5237, 5243 (2009).  
Therefore, the Board finds that no higher than a 20 percent 
rating would be warranted for the orthopedic disability due 
to the Veteran's cervical spine disability.

The Board will next consider the lumbar spine.  The relevant 
medical evidence consists of the July 2006 and July 2009 VA 
examinations and VA outpatient treatment reports dated in 
October 2007.  At no time during the time period at issue has 
the Veteran's lumbar spine disability been manifested by 
forward flexion of 30 degrees or less or favorable ankylosis 
of the thoracolumbar spine.  Moreover, there is no evidence 
of any associated neurologic abnormalities.  At no time has 
the Veteran reported bowel or bladder impairment and numerous 
sensory examinations were reported to be normal.  While the 
Veteran was diagnosed with meralgia paresthetica (left 
lateral cutaneous femoral neuropathy) at a VA neurology 
examination in November 2007, the examiner noted that there 
were no signs of radiculopathy or myelopathy and that the 
condition was idiopathic in nature.  Consequently, the Board 
finds that no more than a 20 percent rating would be 
warranted for the orthopedic lumbar disability of the spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5237, 5243 (2009).  The 20 
percent rating for a cervical spine disability and 20 percent 
rating for a lumbar spine disability would combine for a 36 
percent rating.  In order to warrant a rating greater than 60 
percent, any neurological findings would need to be rated at 
least 40 percent.  38 C.F.R. § 4.25 (2009).  To warrant a 40 
percent rating for femoral neuropathy, the evidence would 
need to show complete paralysis of the quadriceps extensor 
muscle, which is not shown.  38 C.F.R. § 4.124a, Diagnostic 
Code 8526 (2009).

Consequently, the Board finds that the Veteran's 
intervertebral disc syndrome of the lumbar and cervical spine 
warrants a single rating of 60 percent, but not higher, under 
the diagnostic code pertaining to intervertebral disc 
syndrome, as of January 1, 2006.  The Board finds that the 
preponderance of the evidence is against a higher rating 
because no combination of other spine ratings of the lumbar 
and cervical spine, or any independently ratable neurological 
disabilities, would warrant a combined rating greater than 60 
percent as of January 1, 2006.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether an extraschedular rating is 
warranted in this case.  The threshold factor for 
extraschedular consideration is a finding on the part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability at issue is 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher 
v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) 
(2009).  If so, factors for consideration in determining 
whether referral for an extraschedular rating is necessary 
include marked interference with employment or frequent 
periods of hospitalization that indicate that application of 
the regular schedular standards would be impracticable.  Thun 
v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) 
(2009).  The Board finds that such referral is not 
appropriate in this case.  While the Veteran has indicated 
that he was unemployed due his service-connected disabilities 
and he has reported occasional hospitalizations, the Board 
notes that the rating criteria take such factors into 
consideration.  In fact, the Veteran's current rating is 
based upon the consideration of incapacitating episodes.  The 
Board finds that the record does not otherwise render 
impractical the application of the regular schedular 
standards because the Veteran's assigned ratings reflect 
consideration of the impairment of employment and periods of 
treatment and hospitalization for his disabilities.  
Therefore, the Board finds that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Entitlement to a single 40 percent rating for intervertebral 
disc syndrome of the lumbar and cervical spine is warranted 
prior to January 1, 2006.

Entitlement to a single 60 percent rating for intervertebral 
disc syndrome of the lumbar and cervical spine is warranted 
since January 1, 2006.



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


